05/19/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                       April 26, 2022 Session

                  STATE OF TENNESSEE v. ROY MICHAEL FORD

                   Appeal from the Criminal Court for Claiborne County
                       No. 2015-CR-2222 E. Shayne Sexton, Judge
                         ___________________________________

                                No. E2021-00780-CCA-R3-CD
                            ___________________________________


Roy Michael Ford, Defendant, was indicted for several offenses in relation to the death of
Scotty Brogan, the victim. Defendant sought severance of the second degree murder
charge from the remaining offenses.1 The trial court granted the request and Defendant
proceeded to trial on the second degree murder charge. After a jury trial, Defendant was
found guilty of second degree murder and sentenced to 17 years in incarceration.
Defendant appeals, arguing that: (1) the evidence was insufficient to support the second
degree murder conviction; (2) the trial court erred in admitting a photograph of the
deceased victim; (3) the trial court improperly permitted a witness to testify about what she
would have done had she been in Defendant’s position; and (4) his sentence is excessive.
After a review of the record, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Gregory P. Isaacs and J. Franklin Ammons (on appeal); and Wesley Stone (at trial),
Knoxville, Tennessee, for the appellant, Roy Michael Ford.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Jared R. Effler, District Attorney General; and Graham Wilson and Matt
McClung, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                               OPINION



       1
           This appeal pertains solely to Defendant’s conviction for second degree murder.
       In September of 2015, the Claiborne County Grand Jury returned an indictment
charging Defendant with second degree murder, attempted escape, and three counts of
assault. The second degree murder charge was severed from the remaining counts of the
indictment and proceeded to trial.

       At trial, the following facts were established. Defendant and the victim both lived
on Ausmus Lane in Claiborne County. The victim’s home was past Defendant’s home on
the narrow gravel lane.

       Defendant’ wife, Dorothy Ford, has a niece named Stacy Evans. Ms. Evans was the
victim’s girlfriend. Ms. Evans started dating the victim in 2011 and the couple have a
young daughter together. Ms. Evans, acknowledged that the victim was a drug addict who
used methamphetamine daily.2

       Four days before the victim was shot, Defendant’s wife, became concerned that Ms.
Evans and the victim were using drugs. Mrs. Ford knew that “DCS” had been to the
victim’s home before and feared that Ms. Evans would lose custody of her daughter if the
rumors about drug activity were true. Mrs. Ford called Ms. Evans to express her concern
about the situation.

       The victim learned about Mrs. Ford’s phone call. He was upset. The victim called
Defendant’s house. Defendant answered the phone. The victim asked to talk to Mrs. Ford.
During this call, Ms. Evans overheard the victim arguing with Defendant on the phone.
She heard Defendant tell the victim they should talk “like men face to face.” The victim
declined.

       During her testimony for the defense, Mrs. Ford said that she heard the victim
threaten to “shut that bitch’s mouth once and for all” during his phone conversation with
Defendant. Mrs. Ford assumed that the victim was referring to her during the conversation
with Defendant. She called 911.

       According to Ms. Evans, a short while later, police appeared at her and the victim’s
home. The police questioned them about the extent of the phone call argument. The victim
explained that he and Defendant had spoken on the phone. After the officer left, the victim
went to the store. When he returned from the store, another officer was at Defendant’s
house. That officer followed the victim to his home. The officer asked the victim about
“problems with the neighbors.”


       2
         At the time of the trial, Ms. Evans was incarcerated in Shelbyville, Kentucky, for promoting
contraband.
                                                -2-
       On May 30, 2015, four days after the telephone call from the victim to Defendant,
Defendant and the victim left their homes at around the same time. The victim was driving
a truck pulling a trailer owned by his employer, ZWT Ranch. Defendant was driving a
blue Ford Fusion, accompanied by his wife in the passenger seat and his stepson, Robert
Heatherly, in the back-passenger seat. The three were headed to a church picnic.

        At the end of Ausmus Lane, the victim turned right. Defendant would have
ordinarily turned left to go to church, but he turned right, claiming in his police interview
that the victim pulled over and motioned for him to follow. The victim pulled his truck to
the side of the road. Defendant passed the victim’s truck, made a U-turn, and pulled his
car next to the truck such that the driver’s side doors were facing each other about two feet
apart.

       According to Defendant’s police interview, when Defendant stopped his car next to
the victim’s truck, the victim started “cussing [at] and threatening” him. The victim
appeared to be upset about Mrs. Ford’s telephone call. Defendant claims that he tried to
explain to the victim why Mrs. Ford was concerned about the victim’s child. Defendant
said that the victim got out of his truck and told Defendant to hit him. Defendant declined,
remaining behind the wheel of his car, and the victim leaned toward Defendant’s car and
punched Defendant in the face. Defendant told police that he pulled his pistol out of his
pocket and placed it next to him in the car, telling the victim that he would “blow [his]
brains out” if the victim punched him again. At that point, Defendant told police that it
looked like the victim was leaning toward him to punch him again. Defendant picked up
his gun and shot the victim, telling police that he “wasn’t going to take it again” and that
he was “defending [his] car.” The victim turned and started to run away, falling against
the front of Defendant’s car. Defendant fired a second shot toward the victim. Defendant
claimed that he was afraid the victim was going to come back toward him. The victim ran
away from Defendant’s car and fell into a ditch near the end of the trailer. Defendant
denied that he fired a third gunshot but did not deny that there were three shell casings
found at the scene. After being questioned for about 45 minutes, Defendant informed
police that the victim told him he had a gun in his truck.

        Mr. Heatherly, seated in the back passenger seat, was looking at his phone when
they pulled out of Ausmus Lane and onto Highway 63. He recalled that when the car
stopped next to the victim’s truck, Defendant and the victim started arguing immediately.
Mr. Heatherly testified that the victim jumped out of his truck and stuck his head inside the
window of Defendant’s car. The victim punched Defendant in the face just before
Defendant shot out the window at the victim. Mr. Heatherly claimed that Defendant called
the first shot a “warning shot.” Next, Mr. Heatherly recalled the victim walking to the back
of the car, removing and replacing his sunglasses, and then walking back to the driver’s
side window of the car. Mr. Heatherly stated that the victim stuck his head back into
                                            -3-
Defendant’s car, yelling at Defendant. The victim punched Defendant a second time, and
Defendant shot the victim. The victim ran away. Defendant shot in the air the third time.
Mr. Heatherly described Defendant as scared. Counsel for the State asked Mr. Heatherly
whether he would have shot the victim. Counsel for Defendant objected based on
relevance. The trial court overruled the objection. Mr. Heatherly continued that he did not
“know how to answer that really, to be honest with you.”

       Two cars drove by the scene around the time of the shooting. One car was occupied
by Carol Wade, who was traveling north on Highway 63 with her mother, niece, and two
sons in the car. Ms. Wade’s mother was driving the car. Ms. Wade was in the passenger
seat. She saw the blue Ford and the gray truck stopped on the side of the road. The victim
was “leaning” up against the driver’s door of the truck. Defendant was yelling at the victim
and had a gun in his left hand. Ms. Wade denied testifying at the preliminary hearing that
she heard the victim yelling.

      The car in which Ms. Wade was riding went past the two vehicles, turned around,
and came back toward the scene. As they approached from the other direction, Ms. Wade
saw Defendant point a gun out the window and saw Defendant fire the gun at the victim.
Ms. Wade called 911.

       Ms. Wade’s mother, Carolyn Russell, confirmed that she was driving the car on the
day of the incident. She saw the victim leaning up against his truck and heard yelling. Ms.
Wade told her to turn the car around after seeing a gun. As Ms. Russell drove back toward
the scene, she heard a gunshot.

        David Minton and his wife were driving on Highway 63 around the time of the
incident. He saw a man run behind a trailer and dive. Mr. Minton was concerned about
what he saw, so he turned around and parked his car near the two vehicles. He approached
Defendant’s car and asked him if the victim needed help. Defendant was shaking.
Defendant admitted that he shot the man. Defendant’s face was red and his lip appeared
swollen. Defendant told Mr. Minton that he had been hit. Defendant also told Mr. Minton
that the victim had a gun and had been selling drugs to Defendant’s niece.

       Detective Brad Duncan with the Claiborne County Sheriff’s Office arrived on the
scene around 4:30 p.m. after receiving a call from dispatch. He observed Defendant’s and
the victim’s cars were two to three feet apart. Detective Duncan recovered three fired shell
casings and two unfired cartridges. The victim was lying prone in a ditch. Defendant
claimed that the victim hit him so hard that it nearly knocked him out, but Detective Duncan
did not observe any injuries to Defendant’s face. Detective Duncan did not see any tire
tracks in the grass off Highway 63 but admitted that he was not looking for tire tracks on
the day of his investigation.
                                           -4-
       The investigation revealed that the three shell casings recovered from the scene were
fired from Defendant’s revolver. Additionally, gunshot residue was found inside
Defendant’s car.

       An autopsy revealed that the victim suffered two gunshot wounds. One of the
bullets entered through the right side of his chest and exited the left side of his back. The
other bullet entered at the base of the victim’s right thumb and exited on the palm. The
victim had gunpowder on the back of his hand, indicating that the shot was fired from a
close distance. The medical examiner opined that it was possible both gunshot wounds
were caused by the same projectile. The victim died as a result of the gunshot wound to
his chest. The victim also had blunt trauma injuries associated with a “terminal fall,” in
other words from falling to the ground after being shot. The victim had both
methamphetamine and amphetamine in his system at the time of his death.

        Defendant presented the testimony of his wife as his single witness. Mrs. Ford
testified that as they left the house and the victim turned right on Highway 63, the victim
drove through the grass next to the road and motioned for Defendant to follow him. Mrs.
Ford recalled that the victim was yelling at them about trying to take his daughter. Mrs.
Ford testified that Defendant did not yell. Mrs. Ford claimed that the victim threatened to
get his gun but that she never saw the victim with a gun. Mrs. Ford admitted that the victim
might have been telling Defendant to get his gun. Mrs. Ford also admitted that she had
never spoken to the victim before the telephone call but claimed that the victim “always
had the gun in the truck.” When the victim got out of his truck, Mrs. Ford saw the victim
hit Defendant in the face, and Defendant “shot him.” Mrs. Ford testified that the victim
was cussing at her and screaming about his baby. Mrs. Ford was afraid of the victim. After
being shot, the victim stumbled away, stopped at the front of the car, and then came back
toward the driver’s side of the car. Mrs. Ford recalled Defendant shooting two or three
times.

       Defendant did not testify at trial. In his statement to police, he admitted shooting
the victim. He consistently maintained his actions were in self-defense.

       In its rebuttal proof, the State called Shayne Evans, Defendant’s nephew and
neighbor, who testified that Defendant and the victim had an existing conflict. Mr. Evans
said he saw both Defendant and his stepson, Robert Heatherly, making angry gestures
toward the victim as the victim drove by their house on at least two occasions around the
time of the shooting. Mr. Evans described Defendant as having a “short fuse” and a
reputation for violence.



                                            -5-
       Christopher Hall, another neighbor, agreed that Defendant had a reputation for
violence. Bryan Alexander, one of the victim’s coworkers, described the victim as a
peaceful person. Mr. Alexander admitted that he was unaware of the victim’s drug use.

      At the conclusion of the proof, the jury found Defendant guilty of second degree
murder. After a sentencing hearing, the trial court sentenced Defendant to a sentence of
17 years in incarceration at 100% service for the conviction. Defendant appealed.

                                          Analysis

                                Sufficiency of the Evidence

       Defendant argues that the evidence is insufficient to support the conviction for
second degree murder. While not disputing that he shot the victim, Defendant insists that
he acted “in justifiable self-defense” because Defendant did not have a duty to retreat where
he was “presumed to have held a reasonable belief of death or serious bodily injury.”
Additionally, Defendant contends that even if he did not act in justifiable self-defense, the
proof only supported a conviction for voluntary manslaughter. The State argues that the
evidence was sufficient because the proof was such that a rational jury could have easily
found Defendant’s use of force was not justified, supporting the conviction for second
degree murder. In other words, the State insists that the evidence supported the conviction.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury’s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to the
“strongest legitimate view of the evidence and to all reasonable and legitimate inferences
that may be drawn therefrom.” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004)
(quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role of this Court
to reweigh or reevaluate the evidence, nor to substitute our own inferences for those drawn
from the evidence by the trier of fact. Reid, 91 S.W.3d at 277. Questions concerning the
“credibility of the witnesses, the weight to be given their testimony, and the reconciliation
of conflicts in the proof are matters entrusted to the jury as the trier of fact.” State v.
Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008)). “A guilty verdict by the jury, approved by the trial court, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the
prosecution’s theory.” Reid, 91 S.W.3d at 277 (quoting State v. Bland, 958 S.W.2d 651,
                                            -6-
659 (Tenn. 1997)). The standard of review is the same whether the conviction is based
upon direct evidence, circumstantial evidence, or a combination of the two. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009).

      In relevant part, second degree murder is a “knowing killing of another.” T.C.A. §
39-13-210(a). “A person acts knowingly with respect to a result of the person’s conduct
when the person is aware that the conduct is reasonably certain to cause the result.” T.C.A.
§ 39-11-106(a)(22).

       Defendant relied on a theory of self-defense. In Tennessee, the right to use deadly
force in self-defense is limited to circumstances in which a person reasonably and sincerely
believes there is an imminent threat of death or serious bodily injury. See T.C.A. § 39-11-
611. At the time of Defendant’s offense, May of 2015, the self-defense statute read, in
pertinent part, as follows:

       [A] person who is not engaged in unlawful activity and is in a place where
       the person has a right to be has no duty to retreat before threatening or using
       force intended or likely to cause death or serious bodily injury, if:
       (A) The person has a reasonable belief that there is an imminent danger of
       death or serious bodily injury;
       (B) The danger creating the belief of imminent death or serious bodily injury
       is real, or honestly believed to be real at the time; and
       (C) The belief of danger is founded upon reasonable grounds.
       ....
       (c) Any person using force intended or likely to cause death or serious bodily
       injury within a residence, business, dwelling or vehicle is presumed to have
       held a reasonable belief of imminent death or serious bodily injury to self,
       family, a member of the household or a person visiting as an invited guest,
       when that force is used against another person, who unlawfully and forcibly
       enters or has unlawfully and forcibly entered the residence, business,
       dwelling or vehicle, and the person using defensive force knew or had reason
       to believe that an unlawful and forcible entry occurred.

T.C.A. § 39-11-611(b)(2) and (c) (effective Mar. 23, 2012 to April 5, 2016). Deadly force
is “the use of force intended or likely to cause death or serious bodily injury. T.C.A. § 39-
11-611(4). “Serious bodily injury” involves: “[a] substantial risk of death,” [p]rotracted
unconsciousness,” “[e]xtreme physical pain,” “[p]rotracted or obvious disfigurement,”
“[p]rotracted loss or substantial impairment of a function of a bodily member, organ or
mental faculty. . . .” T.C.A. § 39-11-106.

                                            -7-
       The threat or use of force is not extended to situations where the person asserting
the self-defense claim provoked the victim. The threat or use of force against another is
not justified if the person using force provoked the other individual’s use or attempted use
of unlawful force, unless: “[t]he person using force abandons the encounter or clearly
communicates to the other the intent to do so” and “[t]he other person nevertheless
continues or attempts to use unlawful force against the person.” T.C.A. § 39-11-611(e)(2).

        In this case, the proof showed that Defendant followed the victim and pulled his
vehicle next to the victim’s truck alongside Highway 63 such that their driver’s side doors
were facing each other. One passerby saw the victim outside of his truck standing next to
Defendant’s vehicle, while Defendant pointed a gun at and yelled at the victim. Mr.
Heatherly, Mrs. Ford, and the Defendant all claimed that the victim was the first aggressor,
leaning into Defendant’s vehicle and punching Defendant in the face. Detective Duncan
testified that he did not see any visible injuries to Defendant’s face. Character witnesses
testified that Defendant had a reputation for violence, whereas character witnesses for the
victim testified that he had a reputation for non-violence. There was no gun found on or
near the victim.

        Defendant seems to argue that the “castle doctrine” exempts him from criminal
liability because he was presumed to have held a reasonable belief of imminent death or
serious bodily injury while he was in his vehicle and the State did not present proof to rebut
this presumption. This argument was clearly communicated to the jury by Defendant from
jury selection to verdict. The jury heard the proof and rejected Defendant’s theory of self-
defense. Moreover, the jury was specifically instructed on the differences between the
lesser-included offenses and second-degree murder as well as self-defense. In returning
the verdict of second degree murder, the jury weighed the evidence and determined the
credibility of the testimony. They reached a decision that Defendant acted knowingly and
did not find that he acted in self-defense. By finding Defendant guilty of the indicted
offense, the jury necessarily rejected any of the charged lesser-included offenses. This was
certainly within the jury’s purview, and this Court will not reweigh the evidence. Reid, 91
S.W.3d at 277. Defendant is not entitled to relief.

                                Admissibility of Photograph

        Defendant next argues that the trial court improperly admitted a photograph of the
victim at the crime scene. Specifically, Defendant argues that the photograph was unfairly
prejudicial and gruesome because it had “zero relevance to issues raised at trial.” The State
disagrees, arguing that the trial court acted within its discretion. Alternatively, the State
insists that any error in the admission of the photograph was harmless.



                                            -8-
        The admissibility of photographic evidence lies within the sound discretion of the
trial court, and its ruling on admissibility will not be disturbed on appeal absent a showing
of an abuse of that discretion. State v. Carruthers, 35 S.W.3d 516, 576-77 (Tenn. 2000);
State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993); State v. Banks, 564 S.W.2d 947,
949 (Tenn. 1978) (quoting Tenn. R. Evid. 403 Advisory Comm. Cmts.). Evidence is
relevant if it has “any tendency to make the existence of any fact that is of consequence to
the determination of the action more probable or less probable than it would be without the
evidence.” Tenn. R. Evid. 401. Relevant evidence “may be excluded if its probative value
is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury.” Tenn. R. Evid. 403. To decide whether visual evidence is admissible,
the court determines the relevance of the evidence and weighs its probative value against
any undue prejudice. Id. It is deemed “unfairly prejudicial” if it has “an undue tendency
to suggest decision on an improper basis, commonly, though not necessarily, an emotional
one.” Id.

        Graphic, gruesome, or even horrifying photographs of crime victims may be
admitted into evidence if they are relevant to some issue at trial and their probative value
is not substantially outweighed by their prejudicial effect. Banks, 564 S.W.2d at 949-51.
On the other hand, “if they are not relevant to prove some part of the prosecution’s case,
they may not be admitted solely to inflame the jury and prejudice them against the
defendant.” Id. at 951 (citing Milam v. Commonwealth, 275 S.W.2d 921 (Ky. 1955)). “As
a general rule, where medical testimony adequately describes the degree or extent of an
injury, gruesome and graphic photographs should not be admitted.” State v. Collins, 986
S.W.2d 13, 21 (Tenn. Crim. App. 1998).

       Here, there was some discussion about the admissibility of photographs in a jury-
out hearing. The trial court permitted the State to admit one color photograph of the
deceased victim lying on his back in a ditch at the scene. There is a bloodstain on the
victim’s shirt and abrasions are visible on the victim’s face, however there is a shadow
obscuring part of the victim’s face, making it difficult to see the extent of the victim’s facial
injuries. The photograph is not overly bloody. In our view, the photograph was relevant
to establish the victim’s cause of death as well as to corroborate the testimony that the
victim retreated after being shot by Defendant as also evidenced by the trail of blood from
Defendant’s car to the ditch. We also conclude that the probative value was not
substantially outweighed by the danger of unfair prejudice. Despite Defendant’s insistence
that the photograph was gruesome, we determine that the trial court did not abuse its
discretion in admitting the photograph. “‘[P]hotographs are not necessarily rendered
inadmissible because they are cumulative of other evidence or because descriptive words
could be used.’” State v. Willis, 496 S.W.3d 653, 728 (Tenn. 2016) (quoting State v. Derek
Williamson, No. M2010-01067-CCA-R3-CD, 2011 WL 3557827, at *9 (Tenn. Crim. App.
Aug. 12, 2011), perm. app. denied (Tenn. Dec. 14, 2011)). “Thus, the fact that the State
                                              -9-
could have made its case using only descriptive words is a consideration in balancing the
probative value against the prejudicial effect, but does not mandate exclusion of the
photographs.” Banks, 564 S.W.2d at 951. Defendant is not entitled to relief on this issue.

                             Improper Questioning of Witness

       Next, Defendant argues that the trial court “erred in admitting speculative and
irrelevant testimony from Mr. Heatherly about whether he would have shot [the victim].”
Specifically, Defendant argues that the testimony was irrelevant and the error was not
harmless. The State disagrees, pointing out that Mr. Heatherly’s response to the question
was, at most, equivocal, and that the trial court did not err in permitting counsel to question
the witness.

       Here, Defendant complains about the following exchange at trial during the direct
testimony of Mr. Heatherly. Counsel for the State asked the witness whether he would
have shot the victim if he were in Defendant’s position. The following exchange occurred:

       Counsel for State: Based on what you saw there, Mr. Heatherly, here under
       oath today, would you have shot [the victim]?

       Counsel for Defendant: Judge, it’s not relevant.

       Court: Overrule the objection.

       Mr. Heatherly: I don’t know how to answer that really.

       Counsel for the State: You can’t say?

       Mr. Heatherly: I don’t know – I don’t know how to answer it.

        The threshold issue with regard to the admissibility of evidence is relevance.
Relevant evidence is evidence “having any tendency to make the existence of any fact that
is of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Tenn. R. Evid. 401. “Evidence which is not relevant is
not admissible.” Tenn. R. Evid. 402. Witnesses are permitted to give opinion testimony
if it is “rationally based on the perception of the witness” and is “helpful to a clear
understanding of the witness’s testimony of the determination of a fact in issue.” Tenn. R.
Evid. 701(a). In general, witness “[t]estimony in the form of an opinion or inference
otherwise admissible is not objectionable because it embraces an ultimate issue to be
decided by the trier of fact.” Tenn. R. Evid. 704.

                                            - 10 -
        Counsel for the State likely asked this question to ascertain whether Defendant, who
was relying on a theory of self-defense, reasonably feared imminent death or serious bodily
injury at the time he shot the victim. See T.C.A. § 39-11-611(b)(2)(A). In our opinion,
Mr. Heatherly’s response to the question was nonresponsive. Moreover, Defendant fails
to articulate how the testimony could have affected the jury. Defendant is not entitled to
relief on this issue.

                                        Sentencing

        Defendant also contends that the trial court gave him an excessive sentence.
Specifically, he complains that the trial court applied an outdated enhancement factor and
that as a result he should receive a new sentencing hearing. The State responds that the
trial court properly sentenced Defendant. We agree with the State.

       This Court reviews challenges to the length of a sentence within the appropriate
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report,
the principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant
made on his own behalf, the result of the validated risk and needs assessment, and the
potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(b), -103.

       Likewise, a trial court’s application of enhancement and mitigating factors are
reviewed for an abuse of discretion with “a presumption of reasonableness to within-range
sentencing decisions that reflect a proper application of the purposes and principles of our
Sentencing Act.” Bise, 380 S.W.3d at 706-07. “[A] trial court’s misapplication of an
enhancement or mitigating factor does not invalidate the sentence imposed unless the trial
court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. “So long as
there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed . . . within the appropriate range” will be upheld
on appeal. Id.

       Here, the trial court considered the relevant principles and sentenced Defendant to
a within-range sentence for his conviction. Defendant was sentenced as a Range I offender
convicted of a Class A felony, with a range of punishment of 15 to 25 years. See T.C.A.
§§ 39-13-210(c)(1), 40-35-112(a)(1).



                                           - 11 -
        Defendant argues that the trial court abused its discretion by applying an
enhancement factor that was not in existence at the time of sentencing, Tennessee Code
Annotated section 40-35-114(17) (2003) (repealed June 7, 2005), the crime was committed
under circumstances under which the potential for bodily injury to a victim was great.
While the trial court did improperly apply this enhancement factor, the trial court applied
one other enhancement factor and two mitigating factors before arriving at the 17-year
sentence, just two years above the minimum sentence. Although Defendant asserts that
the trial court improperly applied a non-existent enhancement factor, the misapplication of
an enhancement factor does not remove the presumption of reasonableness and is no longer
the basis for an appeal. Bise, 380 S.W.3d at 706, 709.

        The remaining enhancement factor, the use of a firearm during the commission of
the offense, did apply. See State v. Raines, 882 S.W.2d 376, 385 (Tenn. Crim. App. 1994)
(applying this enhancement factor to a second degree murder conviction). “The application
of a single enhancement factor can justify an enhanced sentence.” State v. John M. Banks,
No. M2019-00017-CCA-R3-CD, 2020 WL 5015888, at *10 (Tenn. Crim. App. Aug. 25,
2020) (citing State v. Bolling, 75 S.W.3d 418, 421 (Tenn. Crim. App. 2001)), perm. app.
denied (Tenn. Dec. 2, 2020). The fact that the trial court misnumbered the enhancement
factor in the sentencing memorandum is of no consequence. We also point out that the
trial court would have been within its discretion to impose a maximum in-range sentence
without finding any applicable enhancement factors, “as long as there are reasons
consistent with the statutory purposes and principles of sentencing.” State v. Christopher
Scott Chapman, No. M2011-01670-CCA-R3-CD, 2013 WL 1035726, at *9 (Tenn. Crim.
App. Mar. 13, 2013) (citing Bise, 380 S.W.3d at 706; State v. Carter, 254 S.W.3d 335,
345-46 (Tenn. 2008)), no perm. app. filed.

       We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within-range sentence.
Based on the evidence presented at the sentencing hearing and provided in the presentence
report, the sentence imposed was not excessive, and the trial court did not abuse its
discretion. Accordingly, we conclude that Defendant is not entitled to relief as to this issue.

                                         Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.




                                               ____________________________________
                                               TIMOTHY L. EASTER, JUDGE
                                            - 12 -